FILED
                              NOT FOR PUBLICATION                           MAY 05 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



VINO KUMAR SAVAL and GITA                        No. 05-75622
KAMALA NANIKRAM,
                                                 Agency Nos.         A071-950-956
               Petitioners,                                          A071-950-957

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted March 12, 2010 **
                               San Francisco, California

Before: NOONAN, McKEOWN ***, and CALLAHAN, Circuit Judges.




         *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

       ***    Judge McKeown was drawn to replace Judge Hall on this panel after
her death.
      Vino Kumar Saval petitioned for review of the Board of Immigration

Appeals (“BIA”) decision dismissing his appeal of the immigration judge’s denial

of his applications for asylum, withholding of removal, and protection under the

Convention Against Torture. While his appeal was pending before this court,

Saval died. His petition for review is now moot. See Gonzalez v. Holder, 594 F.3d

1094, 1095 (9th Cir. 2010).

      Saval’s spouse, Gita Kamala Nanakram, was a derivative beneficiary on

Saval’s asylum application. See 8 C.F.R. §§ 208.14(f), 1208.21(b). No statute,

regulation, or BIA precedent decision clearly addresses the effect of an asylum

applicant’s death on derivative beneficiaries. We remand to the BIA to address

this issue in the first instance. See INS v. Ventura, 537 U.S. 12, 16-18 (2002).

      REMANDED.